NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             JAN 3 2022
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
XUAN WANG,                                       No. 19-73323

              Petitioner,                        Agency No. A205-182-318

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 9, 2021
                              Pasadena, California

Before: W. FLETCHER and RAWLINSON, Circuit Judges, and LIBURDI,**
District Judge.

      Petitioner Xuan Wang (“Wang”) petitions for review of the Board of

Immigration Appeals’s (“BIA”) denial of her appeal from an Immigration Judge’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Michael T. Liburdi, United States District Judge for
the District of Arizona, sitting by designation.
(“IJ”) denial of asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Wang claimed that she fled from China to

the United States because she was arrested and beaten for her participation in a

Christian home church.

      The IJ denied her applications for relief based on an adverse credibility

determination against Wang. The IJ found Wang’s “testimony, in conjunction with

her declaration, contained notable inconsistencies and lacked corroborative

evidence.” The IJ also denied Wang’s application for relief under CAT because it

depended on the same implausible testimony and because, in the alternative, her

experiences did not rise to the level of torture.

      The BIA denied Wang’s appeal. It affirmed the IJ’s adverse credibility

determination on three grounds: (1) “implausibility and inconsistency in [Wang’s]

testimony regarding her mother paying for her arrangements to travel to the United

States,” (2) “inconsistency and implausibility in her testimony regarding why she

obtained a passport in 2011,” and (3) “her failure to adequately corroborate her

testimony, in particular with respect to her religious practices in the United States.”

      We have jurisdiction to review Wang’s petition for review under 8 U.S.C.

§ 1252(a)(1).




                                            2
      Our review is limited to “only the grounds relied upon” by the BIA and does

not encompass additional grounds relied upon by the IJ. Santiago-Rodriguez v.

Holder, 657 F.3d 820, 829 (9th Cir. 2011) (quoting Andia v. Ashcroft, 359 F.3d

1181, 1184 (9th Cir. 2004) (per curiam)). Factual findings made by the BIA, such

as adverse credibility rulings, are reviewed for substantial evidence and are upheld

unless the evidence compels a contrary result. Hoque v. Ashcroft, 367 F.3d 1190,

1194 (9th Cir. 2004). To review an adverse credibility finding, we consider “the

totality of the circumstances[] and all relevant factors.” Alam v. Garland, 11 F.4th

1133, 1137 (9th Cir. 2021) (en banc) (alteration in original) (quoting 8 U.S.C.

§ 1158(b)(1)(B)(iii)).

      Here, considering the totality of the three grounds on which the BIA relied

to support its adverse credibility finding, the BIA’s finding is supported by

substantial evidence. We therefore deny Wang’s petition for review of her

applications for asylum, withholding of removal, and relief under CAT.

      DENIED.




                                          3